DETAILED ACTION
This Action is in response to Applicant’s amendment filed on 06/16/2021. Claims 1, 3-11 and 13-20 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.
Regarding to claim 1 and 11, the best prior art found during the prosecution of the application, Fan et al Patent Application No. :( US 2019/0327605 A1) hereinafter referred as Fan, in view of Hauck et al US Patent Application No.:( US 2012/0021805 A1) hereinafter referred as Hauck. Fan teaches the user terminal sends the download information and download verification information to the eUICC if the LPA indication information instructs to download the profile by using the LPA in the eUICC. The eUICC determines the download server indicated by the download information. The eUICC sends, to the download server by using the LPA in the eUICC, a profile download request used to request to download a target profile. Sending the download allowing response to the eUICC, the download server may first determine whether the download verification information is correct. If the download verification information is correct, the eUICC to which the LPA that sends the profile request belongs is a valid eUICC that applies for the target profile. Hauck teaches the mobile device and one or more SIM cards which may be inserted into the mobile device. The SIM cards enable the device to register with and use a mobile communications network operated by a service provider associated with one of the SIM cards and/or the device. The mobile device may have been previously locked so that it cannot be used with the SIM cards unless it is first unlocked. Once the device is unlocked, it is generally capable of operating in only a limited service mode, meaning that it can only be used for emergency calls, and is not yet activated on a service provider network. However, Fan and Hauck fail to teach the method for installing subscriber profile and electronic device. The following is an examiner’s 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/Primary Examiner, Art Unit 2642